internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-161819-02 date feb legend x y plan dollar_figurea dear this letter responds to your representative’s date request for a private_letter_ruling on the transactions described below facts according to the information submitted x is a real_estate_investment_trust organized to develop acquire manage operate and own a diverse portfolio of real_property x is the sole general_partner of y a limited_partnership x also owns a limited_partnership_interest in y y is an operating partnership that owns a diverse portfolio of real_property x currently has an incentive compensation arrangement that provides certain key executives of x y and y’s affiliates with restricted_stock grants x proposes to supplement this arrangement with interests in plan under which participating executives will receive interests in y these interests will generally be identical to common limited_partnership interests of y but will be subject_to vesting and forfeiture and will not have redemption rights participating executives will make a capital plr-161819-02 contribution of dollar_figurea per unit in the plan and will receive an initial capital_account of dollar_figurea per unit in connection with the issuance of plan units y will revalue its assets and adjust its existing partners’ capital accounts in connection with its ruling_request y has made the following representations y is not a publicly_traded_partnership within the meaning of sec_7704 it is not anticipated that any holder of plan units will dispose_of those units within two years of their issuance y will treat the holders of plan units as partners of y for all federal tax purposes the plan units do not relate to a substantially certain and predictable stream of income from partnership assets such as income from high-quality debt securities or a high-quality net_lease law and analysis revproc_93_27 1993_2_cb_343 defines a capital interest as an interest that would give the holder a share of the proceeds if the partnership's assets were sold at fair_market_value and then the proceeds were distributed in a complete_liquidation of the partnership this determination generally is made at the time of receipt of the partnership_interest revproc_93_27 defines a profits interest is a partnership_interest other than a capital interest revproc_93_27 provides that if a person receives a profits interest for the provision of services to or for the benefit of a partnership in a partner capacity or in anticipation of being a partner the internal_revenue_service will not treat the receipt of such an interest as a taxable_event for the partner or the partnership rev_proc 27does not apply if any of the following conditions apply the profits interest relates to a substantially certain and predictable stream of income from partnership assets such as income from high-quality debt securities or a high-quality net_lease the partner disposes of the profits interest within two years of receipt or the profits interest is a limited_partnership_interest in a publicly_traded_partnership within the meaning of sec_7704 revproc_2001_43 2001_34_irb_191 clarifies revproc_93_27 by providing guidance on the treatment of the grant of a partnership profits interest that is substantially nonvested for the provision of services to or for the benefit of the partnership rev_proc provides that where a partnership grants an interest in the partnership that is substantially nonvested to a service provider the service provider will be treated as receiving the interest on the date of its grant provided that the plr-161819-02 following conditions apply the partnership and the service provider treat the service provider as the owner of the partnership_interest from the date of its grant and the service provider takes into account the distributive_share of partnership income gain loss deduction and credit associated with that interest in computing the service provider's income_tax_liability for the entire period during which the service provider has the interest upon the grant of the interest or at the time that the interest becomes substantially_vested neither the partnership nor any of the partners deducts any amount as wages compensation or otherwise for the fair_market_value of the interest and all other conditions of revproc_93_27 are satisfied based solely on the facts submitted and the representations made we conclude that the issuance and vesting of plan units issued by y as compensation_for services performed by participating executives to or for the benefit of y are nontaxable events under revproc_93_27 as clarified by revproc_2001_43 except as specifically ruled on above we express no opinion about the federal tax consequences of any aspect of the above described transaction this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative and to the taxpayer’s second authorized representative sincerely david r haglund senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
